OPINION
PER CURIAM.
Appellant was convicted by a jury of aggravated sexual assault. Punishment was assessed by the trial court at 35 years in the Texas Department of Corrections after finding appellant had a previous felony conviction. On appeal the Beaumont Court of Appeals affirmed the conviction. Mumphrey v. State, 774 S.W.2d 75 (Tex.App.—Beaumont 1989).
Appellant raises one ground for review. We agree with the Court of Appeals majority that it does not require reversal. However, as is true in every case where discretionary review is refused, this refusal does not constitute endorsement or adoption of the reasoning or language employed by the Court of Appeals majority. Sheffield v. State, 650 S.W.2d 813 (Tex.Cr.App.1983).
With this understanding, we refuse appellant’s petition for discretionary review.